



COURT OF APPEAL FOR ONTARIO

CITATION:
    Canada (Attorney General) v. Mgbolu, 2016 ONCA 216

DATE: 20160316

DOCKET: C60965

Doherty, Simmons and van Rensburg JJ.A.

IN THE MATTER
    OF an application for judicial review pursuant to s. 57 of the Extradition Act,
    S.C. 1999, c. 18

BETWEEN

Minister of Justice for Canada

Respondent

and

Alex Mgbolu

Applicant (Appellant)

Laurence Cohen, for the appellant

Nancy Dennison, for the respondent

Heard:  March 14, 2016

On application for judicial review of the surrender order
    of the Minister of Justice, dated August 27, 2015.

APPEAL BOOK ENDORSEMENT

[1]

There are two issues.

The Disclosure Issue

[2]

The Minister refused the request for disclosure of any correspondence in
    the possession of the Attorney General (Ontario) or the Attorney General
    (Canada) referable to the decision to terminate the Ontario prosecution and
    support extradition.

[3]

The applicant is not entitled as of right to that disclosure, but must
    show some air of reality to the argument that the disclosure may support a
    claim that extradition would violate the applicants
Charter
right.

[4]

The Minister found no basis to question the decision to terminate the Ontario
    prosecution.  We agree.  Specifically, we see no air of reality to the claim
    that the affidavit filed in support of the Crown request for an adjournment was
    somehow misleading and part of a scheme to permit the appellants extradition. 
    We note that the request was for an adjournment to October.  Had the request
    been granted, the trial would have proceeded in October, two months before the
    extradition request was made.

The
Cotroni
Assessment

[5]

We see no factual error in the Ministers assessment of the
Cotroni
factors.  Having regard to those factors, his assessment is not unreasonable.

[6]

The application is dismissed.


